 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                        Case No. 2:15-cr-00124-KJM-2
11                       Plaintiff,
                                                       ORDER
12           v.
13    JOHN ORTIZ,
14                       Defendant.
15

16                  Defendant John Ortiz moves to vacate, set aside or correct his sentence under 28

17   U.S.C. § 2255 based on ineffective assistance of counsel. Mot., ECF No. 200. The government

18   opposes the motion and moves to dismiss, arguing Ortiz’s waiver of his right to collateral attack

19   bars the motion. Mot. to Dismiss (“MTD”), ECF No. 211. Ortiz has filed a response, Resp., ECF

20   No. 213.

21                  For reasons explained below, defendant’s motion is DENIED and the

22   government’s motion to dismiss is GRANTED.

23   I.     BACKGROUND

24                  On January 11, 2017, Ortiz plead guilty to conspiracy to distribute and possess

25   with the intent to distribute 50 grams of a mixture and substance containing a detectable amount

26   of methamphetamine, as charged in an information. Superseding Info., ECF No. 92; Plea

27

28
                                                      1
 1   Agreement, ECF No. 93; Hr’g Minutes, ECF No. 94.1 The court sentenced Ortiz to 120 months
 2   imprisonment, followed by 36 months of supervised release, and a special assessment of $100.00.
 3   Sentencing Minutes, ECF No. 148.
 4                   The court’s sentence followed the binding plea agreement made under Federal
 5   Rule of Criminal Procedure 11(c)(1)(C), in which the parties agreed to a sentence between eight
 6   and twelve years; the court sentenced in the middle of this range. Plea Agreement at 2, 3. In
 7   estimating the applicable sentencing guidelines, the government maintained Ortiz did not qualify
 8   for the safety valve—a statutory mechanism permitting relief from a mandatory minimum
 9   sentence when certain criteria are satisfied—because “he was knowingly not truthful in his
10   answers to some material questions put to him,” though “[t]he defense contest[ed] this position.”
11   Id. at 8; see also 18 U.S.C. § 3553(f)(1)−5; U.S.S.G. § 5C1.2.
12                   The plea agreement specifically noted Ortiz had been “charged separately by
13   Indictment in Case No. 2:15-CR-124-GEB . . . with violations of 18 U.S.C. § 371, conspiracy to
14   deal firearms without a license . . .; and 18 U.SC. § 922(a)(1)(A), dealing firearms without a
15   license . . . .” Plea Agreement at 2. Under the agreement, the government would move to dismiss
16   the information in the instant case upon sentencing and would also “move to dismiss the charges
17   against [] [Ortiz] in that [other] case within 30 days of sentencing in this case,” though “the court
18   [could] and should consider the offense conduct of the defendant in that case in sentencing in this
19   case.” Id. at 2, 5.
20                    The plea agreement also outlined the government’s obligations, explaining that
21   should Ortiz violate the agreement, withdraw his guilty plea or violate his waiver of the right to
22   appeal, the government would be relieved of its obligation not to reinstate dismissed charges
23   against him. Id. at 5.
24                   In accepting the plea deal, Ortiz contends he received ineffective assistance of
25   counsel because his attorney did not “adequately explain[] the plea deal to [him]” and he “was
26
     1
27    The transcript for this hearing has not been requested by either party and is not on the court’s
     docket.
28
                                                        2
 1   misled into signing a plea deal that was not fair.” Mot. to Vacate, ECF No. 200 at 1.2
 2   Specifically, defendant argues his attorney did not “ma[k]e a good argument for a lesser
 3   sentence,” failed to “give the judge . . . all of the positive information about [him],” did not show
 4   up for [his] P.S.R. interview,” “did not appear for another court date regarding the dismissal of
 5   the second case,” and “did not argue for [a] 2 point reduction for [the] safety valve which [he] did
 6   not get . . . .” Id. at 1−2.
 7                    The government argues plaintiff has not provided necessary facts supporting his
 8   claim that his plea agreement was unfair or that his attorney misled him about the nature of the
 9   agreement. See Mot. to Dismiss at 3.
10   II.     LEGAL STANDARD
11           A.       28 U.S.C. § 2255
12                    A federal prisoner collaterally attacking the validity of his or her conviction or
13   sentence must do so by way of a motion to vacate, set aside, or correct the sentence under 28
14   U.S.C. § 2255, filed in the court that imposed sentence. Tripati v. Henman, 843 F.2d 1160, 1162
15   (9th Cir. 1988). Under § 2255, a federal court may grant relief “if the sentence was imposed in
16   violation of the Constitution or laws of the United States.” United States v. Withers, 638 F.3d
17   1055, 1062 (9th Cir. 2011) (citations omitted).
18           B.       Ineffective Assistance of Counsel
19                    A claim for relief based on ineffective assistance of counsel is comprised of two
20   elements: (1) the defendant must show counsel’s performance was so seriously deficient that
21   counsel was not functioning as the “counsel” guaranteed by the Sixth Amendment; and (2) the
22   defendant must show counsel’s deficient performance was prejudicial to the outcome. Strickland
23   v. Washington, 466 U.S. 668, 687 (1984).
24                    Analyzing the first prong, the court must apply “a strong presumption that
25   counsel’s conduct falls within the wide range of reasonable professional assistance[.]”
26   Strickland, 466 U.S. at 689. In determining whether counsel was within this range, “hindsight is
27
     2
      When referencing the defendant’s motion to vacate, the court cites to the internal document
28   pagination of defendant’s “Memorandum in Support of Petition.”
                                                    3
 1   discounted by pegging adequacy to ‘counsel’s perspective at that time’ [that] investigative
 2   decisions are made and by giving a ‘heavy measure of deference to counsel’s judgment.’”
 3   Rompilla v. Beard, 545 U.S. 374, 381 (2005) (quoting Strickland, 466 U.S. at 691). “A convicted
 4   defendant making a claim of ineffective assistance must identify the acts or omissions of counsel
 5   that are alleged not to have been the result of reasonable professional judgment.” Strickland, 466
 6   U.S. at 690. Errors by counsel, even if outside the range of reasonable professional assistance, do
 7   not warrant setting aside a judgment if the error would have had no effect on the judgment.
 8   Strickland, 466 U.S. at 691.
 9   III.   DISCUSSION
10                  Ortiz’s claim is barred by his waiver of the right to collateral attack. Even if it was
11   not, he has not shown ineffective assistance of counsel warranting relief. Ortiz alleges that his
12   plea and sentence are unconstitutional due to ineffective assistance of counsel; however, in the
13   plea agreement he waived his right to collateral attack. As explained below, because that waiver
14   was made knowingly, voluntarily and was not itself tainted by the ineffective assistance of
15   counsel, it is enforceable. And, waiver notwithstanding, Ortiz’s ineffective assistance of counsel
16   allegations lack merit.
17          A.      Waiver
18                  A knowing and voluntary express waiver of the right to collateral attack under
19   § 2255 in a plea agreement is enforceable. See United States v. Abarca, 985 F.2d 1012, 1013–14
20   (9th Cir. 1993); see also United States v. McTiernan, 552 F. App’x 749, 750 (9th Cir. 2014)
21   (citing Abarca, 985 F.2d at 1014) (holding waiver of right to collateral attack in plea agreement
22   was “unambiguously stated and knowingly and voluntarily made, and so [wa]s valid and
23   enforceable”). Waivers of appellate rights or the right to collateral attack are unenforceable,
24   however, with respect to ineffective assistance of counsel claims challenging the voluntariness of
25   the waiver itself. Washington v. Lampert, 422 F.3d 864, 871 (9th Cir. 2005); see also United
26   States v. Chan, 721 F. App’x 728 (9th Cir. 2018); cf. United States v. Magueflor, 220 F. App’x
27   603, 604–05 (9th Cir. 2007) (noting counsel’s ineffective assistance occurring after defendant
28   signs a plea agreement cannot retroactively invalidate agreement’s waiver of right to collaterally
                                                        4
 1   attack sentence; ineffective assistance of counsel must occur prior to entry of plea); Martinez-
 2   Carranza v. United States, No. 1:13-CR-00107-AWI, 2015 WL 2159821, at *4 (E.D. Cal. May 7,
 3   2015), aff’d, 693 F. App’x 672 (9th Cir. 2017) (“Because the alleged ineffectiveness relates to the
 4   events leading up to the [post-plea] safety valve meeting and not to the plea agreement itself, the
 5   waiver clause applies.”).
 6                  The Ninth Circuit has not treated the enforceability of waivers of collateral attack
 7   for ineffective assistance of counsel not implicating the voluntariness of the waiver, but other
 8   district courts in the circuit have expressed considerable skepticism. See Ceja v. United States,
 9   2010 WL 4806904, at *2-3 (E.D. Cal. Nov. 18, 2010) (“[B]road application of a rule that exempts
10   claims of ineffective assistance of counsel from plea agreement waivers undercuts the value of
11   waivers generally since almost any habeas claim can be cast in terms of ineffective assistance of
12   counsel.”) (citing United States v. White, 307 F.3d 336, 341 (5th Cir. 2002) (expressing concern
13   per se rule exempting ineffective assistance of counsel claims from waiver renders waiver
14   meaningless).); see also Pastoriza-Valerio v. United States, 2009 WL 69326, at *5 (S.D. Cal. Jan.
15   9 2009) (“A defendant may not ‘dress up’ a claim as a Sixth Amendment violation when ‘in
16   reality he is challenging the correctness of his sentence.’”) (quoting United States v. Djelevic, 161
17   F.3d 104, 107 (2d Cir. 1998).
18                  In determining whether a defendant knowingly and voluntarily waived a right in a
19   plea agreement, courts consider the “circumstances surrounding the signing and entry of the plea
20   agreement . . . .” United States v. Lo, 839 F.3d 777, 783 (9th Cir. 2016), cert. denied, 138 S. Ct.
21   354 (2017) (citation and internal quotation marks omitted).
22                  Ortiz’s waiver of the right generally to collateral attack was express, knowing and
23   voluntary. He entered into the plea agreement at issue here on December 8, 2016. See Plea
24   Agreement. The agreement contained an express general waiver of Ortiz’s right to appeal and to
25   file a motion to attack his sentence under § 2255. Id. at 9. As discussed above, a general waiver
26   waives the right to bring an ineffective assistance of counsel challenge except insofar as the
27   ineffective assistance taints the voluntariness of the plea itself. Washington, 422 F.3d at 871.
28   Although the parties have not requested a transcript of the plea hearing, the court’s standard
                                                        5
 1   colloquy closely follows the requirements of Federal Rule of Criminal Procedure Rule 11(b)(1),
 2   and there is no reason here to believe Ortiz did not affirm in open court that he understood his
 3   waiver of the right to appeal and collateral attack.
 4                  Ortiz indicates only that his counsel did not “adequately explain[] the plea deal to
 5   [him]” and he “took his advice in signing” but “feel[s] [he] was misled into signing a plea deal
 6   that was not fair.” Mot. at 1. He does not, however, identify in detail what representations his
 7   attorney made that were misleading or inadequate. Ortiz’s conclusory statements do not support a
 8   conclusion that his lawyer acted outside the range of reasonable counsel as required by the first
 9   Strickland prong. Neither does Ortiz explain how the plea agreement differs in effect from his
10   expectations at the time he entered into it. The sentencing range between eight and twelve years
11   is explicit in the agreement, as are the parties’ positions on the safety valve consideration. Plea
12   Agreement at 2, 8.
13                   Ortiz alleges in greater detail that his lawyer was deficient at sentencing in failing
14   to properly argue for applicability of the safety valve. Mot. at 1; Resp. at 2. These alleged
15   deficiencies occurred after execution of the plea agreement, which contained the waiver of the
16   right to collateral attack. As discussed above, acts or omissions by a § 2255 petitioner’s attorney
17   after the entry of a valid waiver of the right to collateral attack cannot retroactively invalidate an
18   otherwise valid waiver.
19                  The court finds Ortiz’s waiver of the right to collateral attack was knowing and
20   voluntary, and he does not point to facts showing the waiver itself was tainted by ineffective
21   assistance of counsel. Thus, the waiver is enforceable and bars collateral attack based on the
22   balance of the acts alleged in Ortiz’s motion.
23          B.      Ineffective Assistance of Counsel
24                  Even if Ortiz could show the waiver was unenforceable, he would not prevail on
25   his ineffective assistance of counsel claims relating to his sentencing. His allegations that his
26   attorney, Jeffrey Staniels, misled him about his plea agreement are conclusory and their factual
27   basis is unclear. The court cannot find counsel’s acts leading up to the plea agreement were
28   outside the range of reasonable lawyering on the record before it.
                                                         6
 1                   Ortiz brings four challenges to his attorney’s conduct: His attorney (1) “should
 2   have made a good argument for a lesser sentence, however, he did not[,]” and “he did not give the
 3   judge . . . all of the positive information about myself in order to make a fair judgment[]”; (2) did
 4   not argue for the 2-point safety valve credit; (3) did not show up for the presentencing report
 5   interview; and (4) did not appear for “another court date regarding the dismissal of the second
 6   case.” Mot. at 1–2.
 7                   As to Ortiz’s first challenge, the Strickland standard is not intended to address the
 8   quality of legal representation so long as the strategies employed by counsel are reasonable under
 9   the circumstances. Indeed, Strickland contemplates the need for counsel to exercise discretion to
10   withhold weaker arguments or evidence strategically. It does not impose upon counsel the burden
11   to advance every possible argument or every piece of mitigating evidence. Here, nothing in the
12   record calls into question any judgment defense counsel was exercising at sentencing. Moreover,
13   Ortiz does not link counsel’s actions to a prejudicial effect except to suggest the obvious
14   disappointment with a higher sentence than he had hoped for.
15                   Ortiz’s second claim that defense counsel did not argue for the 2-point safety valve
16   credit is contradicted by the record. Defense counsel argued for the applicability of the safety
17   valve in his objection to the presentence report (“PSR”), ECF No. 114-2, as well as in his
18   sentencing memorandum, ECF No. 128, 128-1, his reply to the government’s sentencing
19   memorandum, ECF No. 142, and at the sentencing hearing, Sentencing Transcript, ECF No. 203
20   at 12–13, 19.
21                   Regarding Ortiz’s third claim, defense counsel was not physically present for the
22   presentencing report interview, but he was present by telephone. PSR ¶ 17, ECF No. 114. The
23   Probation Officer used only investigative materials and statements from counsel in drafting the
24   offense conduct section of the PSR. PSR ¶ 4. Probation did not question Ortiz about the offense
25   conduct and so he was not at a critical phase of proceedings necessitating counsel’s presence.
26   Ingmere v. Ryan, 122 F. Appx. 334, 335 (9th Cir. 2005) (“Because a pre-sentence interview in a
27   non-capital case is not a ‘critical stage’ of trial, [defendant] had no constitutional right to counsel
28   at the interview.”). The court finds no authority suggesting that an attorney’s appearance by
                                                         7
 1   telephone at a presentence report interview is outside the bounds of reasonable representation.
 2   And Ortiz makes no allegations supporting a different conclusion. Ortiz has also not explained
 3   how counsel’s physical absence from the probation interview prejudiced him.
 4                  Lastly, defense counsel’s absence at a routine status conference in the separate
 5   firearms trafficking case did not prejudice defendant. Although the court at the status set a trial
 6   confirmation hearing, it appears no legal matter of substance was discussed or decided. See ECF
 7   200, United States v. Tamasoa, No. 2:15-CR-00209-GEB (E.D. Cal. May 26, 2017) (status
 8   conference minutes). Within a few days, counsel filed a status report with the court explaining
 9   and apologizing for his absence, and reviewing the status of both cases. Id., ECF No. 203 (status
10   report). And within a month thereafter, as provided by the plea agreement in this case, the
11   firearms trafficking case against Ortiz was dismissed. Id., ECF No. 211 (order dismissing
12   indictment).
13                  Thus, even if Ortiz were to demonstrate additional facts showing his waiver of his
14   right to collateral attack was invalid, he still would not prevail on his ineffective assistance of
15   counsel claims going to the later events.
16          C.      Certificate of Appealability
17                  A court may only issue a certificate of appealability “if the applicant has made a
18   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The
19   applicant must show both “that jurists of reason would find it debatable whether the petition states
20   a valid claim of the denial of a constitutional right and that jurists of reason would find it
21   debatable whether the district court was correct in its procedural ruling.” Gonzalez v. Thaler, 565
22   U.S. 134, 140-41 (2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).
23                  Ortiz’s argument that his attorney failed to properly explain his plea deal to him
24   and that he was thus misled into signing is effectively an argument about ineffective assistance of
25   counsel tainting the waiver of his right to collateral attack. As discussed above, if credited, his
26   right to attack his sentence on these grounds would be exempt from the waiver. Washington, 422
27   F.3d at 871. Yet he states only bare conclusions without factual support or detail to make this
28   argument. In addition, he states no facts showing he was prejudiced by the alleged ineffective
                                                         8
 1   assistance of counsel, a necessary part of any ineffective assistance of counsel claim. Strickland,
 2   466 U.S. at 694 (“The defendant must show that there is a reasonable probability that, but for
 3   counsel’s unprofessional errors, the result of the proceeding would have been different.”). On
 4   this record, the court finds that jurists of reason could not debate whether the petition states a
 5   valid claim nor could they find it debatable whether the court is correct in its ruling. Thus, no
 6   certificate of appealability will issue.
 7   IV.     CONCLUSION
 8                   For the foregoing reasons,
 9                   1. Defendant’s motion to vacate his sentence is DENIED;
10                   2. The government’s motion to dismiss is GRANTED;
11                   3. The Clerk of Court is directed to close the companion case 2:18-cv-1289-KJM;
12                       and
13                   4. The court declines to issue a Certificate of Appealability under 28 U.S.C. §
14                       2253(c)(2).
15                   This order resolves ECF No. 200 and ECF No. 211.
16                   IT IS SO ORDERED
17   DATED: December 11, 2019.
18

19
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                         9
